Citation Nr: 1233326	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Basic eligibility for nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The appellant served with the United States Marine Corps Reserve from December 1972 to May 1974 during periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, the appellant testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The appellant, whose military service with the United States Marine Corps Reserve ran from December 1972 to May 1974, did not have at least 90 days of active service during a period of war as defined for VA benefits purposes.  


CONCLUSION OF LAW

The criteria for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1501(4), 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As discussed in greater detail below, the appellant's service personnel records do not reflect that he had active service of at least 90 days during a period of war, or that he was discharged for a medical disorder which is now service connected, thus precluding a nonservice-connected pension as a matter of law.  Thus, VA's notification and assistance requirements are not applicable to this claim.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Nonservice-connected Pension - Laws and Regulations 

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  

In pertinent part, eligibility for a pension may be established by a veteran having active duty service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2011).  

Thus, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) (non-service-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war).  Nonservice-connected pension benefits may be awarded if the claimant served less than 90 days during a period of war and was discharged or released from service for a service-connected disability.  

"Periods of war" are defined by VA regulations to include the Vietnam Era (February 28, 1961 through May 7, 1975).  The appellant's military service was from December 1972 to May 1974, or during the Vietnam Era.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2011).  The appellant is not service-connected for any disabilities.  

Eligibility for VA benefits is governed by statutory and regulatory provisions that define an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  As service connection has not been awarded for any disability, the appellant would not be eligible for pension benefits based on any period of ACDUTRA or INACDUTRA.  See id.  

The term "active duty" means full time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101 (21)(A).  

Qualifying service for a nonservice-connected pension is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15 (2011).  

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Factual Background and Analysis 

The appellant seeks entitlement to a nonservice-connected pension.  In his written submissions and Board hearing testimony, the Veteran asserts that the official service personnel records are in error and that he served at least 90 days of continuous active duty.  He also asserted that ACDUTRA is a period usually in the range of four to six months, not 18 months, and that he asked to be extended for regular active duty while in his initial ACDUTRA period.  

The threshold issue in this case is whether the appellant has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements must then be addressed.  However, if he does not have the requisite wartime service, there is no need to proceed further or address any other issue.  

While the appellant's rather faded and difficult-to-read DD Form 214 indicates that the Veteran had 11 months of active service between December 1972 and May 1974 and was released from active duty, this appears to be in error when his service personnel records are consulted.  His service personnel records show that he entered the United States Marine Corps Reserve during a period of INACDUTRA on December 12, 1972 and was assigned to ACDUTRA on June 11, 1973 for basic training.  After completion of basic training, he was assigned to individual combat training (ICT) as part of his ACDUTRA period.  During ICT, he went on unauthorized absence (AWOL) from November 5, 1973 to March 22, 1974.  Upon his return from this unauthorized absence, he completed ICT and then was released from ACDUTRA with an honorable discharge on May 16, 1974.  (The Board also notes that the appellant apparently was discharged initially under other than honorable conditions, that his discharge was reviewed by the service department in 2001, and that his DD Form 214 in the file reflects an honorable discharge.)  

There is no period of active duty service documented in the service personnel records, which do not indicate that he had 90 days of qualifying service for a nonservice-connected pension.  

A report from the National Personnel Records Center (NPRC) dated in August 1991 revealed that the appellant performed no active duty service and had ACDUTRA service only.  The NPRC also issued a Certification of Military Service in April 1994 that noted the appellant had no active duty other than for training purposes.  The Board also notes that a form from the Navy Reference Branch dated in December 2000 and associated with the claims file had the box checked indicating that no final DD Form 214 was issued since the appellant "had no active service, or less than 90 days of active duty for training."  

While the appellant testified that he entered the Marine Corps Reserve in June 1972 and not in December 1972 (see transcript at p. 7), a copy of his enlistment papers associated with the claims file shows his signature was dated December 15, 1972.  The appellant also testified that while he signed with the Marine Corps Reserve it was a "pretense" that he did not serve on active duty because he did everything those soldiers who were on active duty did (see transcript at p. 6).  However, a "Statement of Understanding Upon Enlistment in the Marine Corps Reserve Six-Month Training Program," which the appellant signed, noted in paragraph "c" that "I will, during the six-month period of active duty for training, be subject to the same disciplinary control and procedures as a member of the Regular Marine Corps."  

Finally, the Board notes that it was recommended during his Board hearing that the appellant have his service personnel records corrected, and the record was left open for 60 days for this purpose (see transcript at pp. 8-9).  However, as of the date of this decision the appellant and his representative have failed to submit any additional evidence to the Board indicating service department records were in the process of being corrected.  

The Board is obligated to accept the service department's verified dates of service as accurate.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Further, the appellant's statements are the only evidence suggesting that he served on active duty.  The Board finds these statements to be lacking credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the claimant in weighing credibility).  While the appellant asserts that he served on active duty, he has submitted no credible evidence, such as lay statements from family, friends, or fellow comrades, to support these assertions.  Instead, he has relied on a perhaps imperfect memory (he maintained during his Board hearing that he enlisted in the Reserve in June 1972 although a copy of his signature on enlistment papers clearly shows that he entered the Reserve in December 1972) and rationalization (he testified that in his opinion it was a "pretense" that those on ACDUTRA should not be considered on active duty).  The other evidence of record weighs heavily against any finding that the appellant served on active duty.  In addition, the Board had the opportunity to hear and observe the appellant during his video conference hearing and finds that the appellant is not a credible historian.  

Thus, the Board must find that the appellant did not serve on active duty for 90 days for consideration for a nonservice-connected pension.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims held that in cases in which the law is dispositive a claim for entitlement to VA benefits should be denied because of the absence of legal merit or the lack of entitlement under the law.  Id. at 430.  As the appellant does not have the requisite 90 days of active service during a period of war, the provisions of 38 U.S.C.A. §§ 101(29) and 1521 as well as 38 C.F.R. §§ 3.2 and 3.3 preclude eligibility to nonservice-connected pension benefits.  As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


